This is an appeal from a probate judge’s denial of a motion to frame jury issues on a petition for the allowance of a will. The case was heard on oral statements of counsel. The judge made a report of material facts in which he found “that there was no doubtful question of fact supported by evidence.” The prospective evidence is reported. We have examined the entire record in the light of the *736familiar principles of law governing such cases (Seiferth v. Hay, 352 Mass. 768 [1967]; Kozlowski v. Golis, 2 Mass. App. Ct. 797 [1974]) and have concluded that there was no error in the judge’s denial of the motion. See Foye v. King, 340 Mass. 787 (1960); DiMaggio v. Verdone, 358 Mass. 810 (1970).
Charles F. Nayor for Mary Barkev Kevorkian.
Lincoln Z. Jalelian for Gaidzag Ayvazian & another.
Abner R. Sisson for the Armenian Relief Society, Inc.

Order denying motion affirmed.